Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 3, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached. This disposition, however, is without prejudice to a renewal of the motion to dismiss the order of November 25, 1959 on the argument of the appeal. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 3, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.